ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Reef Systems-FSR, LLC                         ) ASBCA No. 63223
                                              )
Under Contract No. HT0015-21-D-5001           )

APPEARANCE FOR THE APPELLANT:                    Scott F. Lane, Esq.
                                                  Thompson Coburn LLP
                                                  St. Louis, MO

APPEARANCES FOR THE GOVERNMENT:                  Erik A. Troff, Esq.
                                                  Deputy General Counsel
                                                 Morgan Hilgendorf, Esq.
                                                 John G. Terra, Esq.
                                                  Trial Attorneys
                                                  Defense Health Agency
                                                  Falls Church, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 26, 2022



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63223, Appeal of Reef Systems-FSR,
LLC, rendered in conformance with the Board’s Charter.

      Dated: April 26, 2022


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals